Smith, J. (dissenting):
As I view this appeal the order appealed from should be affirmed, whether the application be deemed an application for a stay of proceedings or an application for a preliminary injunction. As an application for a stay of proceedings it clearly could not be granted under the specific holding of this court in Belasco Co. v. Klaw (98 App. Div. 74) and Purdy v. Baker (92 id. 242). As an application for a temporary injunction it could not be granted because, so far as appears from *139the record, no security was given or tendered. There may be some question as to whether security must be given under section 611 of the Code of Civil Procedure, or under section 620. My judgment would be that the action sought to be stayed is an action for judgment for a sum of money only. The relief prayed for, that pending the action the defendant be restrained from paying the money to others, is only incidental to the ultimate relief sought that defendant pay to the plaintiff the sum of $500. If this be so an injunction staying that action can only be granted upon giving security for all damages and costs which may be recovered in the action stayed, and also for all damages and costs which may be awarded to him in the action in which the injunction order is granted. If the prevailing opinion, however, is right in this, and the action here sought to be stayed is not such an action as comes within section 611 of the Code of Civil Procedure, the injunction can then only be granted under section 620 of the Code of Civil Procedure by giving an undertaking to pay to the party enjoined such damages, not exceeding a sum specified in the undertaking, as he may sustain by reason of the injunction. It is not claimed that this action is one in which special provision is otherwise made by law for the giving of security upon an injunction order, as specified in section 620 of the Code of Civil Procedure; or that any statutory provision exists providing that security may be dispensed with in this particular case, as provided in section 621. The order about to be entered reversing the order appealed from and granting the stay without security, becomes an authority to the Special Term to grant any temporary injunction without the giving of any security whatever, and the mandatory requirement of the Code of Civil Procedure that security be given upon the granting of the injunction is judicially repealed. I, therefore, vote for an affirmance of the order.
Order reversed, with ten dollars costs and disbursements, and motion granted.